DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 8-11 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 8, Cheng et al. (US 10,951,202) disclose an array of switched capacitors (figure 8) comprising: a plurality of capacitors (C0-C4) upon a substrate, the capacitors arranged into a plurality of capacitor array branches, each capacitor array branch having a characteristic capacitance; and a plurality of electronic switches (D0-D4) for selectively connecting each capacitor array branch to a common functional circuit terminal junction (RF buffer 806), wherein each the capacitor array branch is conductively coupled to an extended conducting ground plane (Ground 822) (column 11, line 63 – column 13, line 43). However, Cheng et al. and the cited prior art fail to further disclose the array of switched capacitors above wherein the ground plane comprises at least one current limiting element located such that return current from each the capacitor array branch to the functional circuit terminal junction is equalized.
Claims 9-11 are allowable for being dependent on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rofougaran et al. (US 8,041294 B2) disclose a transceiver with a receiver, a transmitter, a local oscillator (LO) generator, a controller, and a self-testing unit; wherein all of these components can be packaged for integration into a single IC including components such as filters and inductors.
Suh et al. (US 9,444,511 B2) teach a plug-and-play antenna for use with many different types of wireless communication devices, the antenna may be coupled to an impedance tuning component and a waveform generator, a calibration control module receives radio status information, controls the waveform generator to vary a response of the antenna, and tunes the impedance tuning component to match impedances between a radio and the antenna.
Srirattana et al. (US 9,496,902 B2) disclose apparatus and methods for reconfigurable directional couplers in an RF transceiver; the reconfigurable directional couplers can be reconfigured and designed to provide high directivity using configurable capacitors to affect a mutual coupling and using lumped components or delay lines to affect a phase shift.
Mavretic et al. (US 10,679823) teach an impedance matching network includes at least one electronically variable capacitor (EVC), each EVC comprising discrete capacitors having corresponding switches, the switches configured to switch in and out the discrete capacitors to alter a total capacitance of the EVC.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645